Case 3:19-cv-01433-WQH-AHG Document 19 Filed 08/20/19 PageID.144 Page 1 of 3



  1   XAVIER BECERRA
      Attorney General of California
  2   PAUL STEIN
      Supervising Deputy Attorney General
  3   CHAD A. STEGEMAN
      Deputy Attorney General
  4   State Bar No. 225745
      JAY C. RUSSELL
  5   Deputy Attorney General
      State Bar No. 122626
  6    455 Golden Gate Avenue, Suite 11000
       San Francisco, CA 94102-7004
  7    Telephone: (415) 510-3617
       Fax: (415) 703-5843
  8    E-mail: Jay.Russell@doj.ca.gov
      Attorneys for Defendant California Secretary
  9   of State Alex Padilla
 10   PAUL A. ROSSI
      LAW OFFICE OF PAUL A. ROSSI
 11    316 Hill Street
       Mountville, PA 17554
 12    Telephone: (717) 681-8344
       E-mail: Paul-Rossi@comcast.net
 13
 14                     IN THE UNITED STATES DISTRICT COURT
 15                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 16
 17   Roque Rocky De La Fuente,                       3:19-cv-01433 (JM) (NLS)
 18                                    Plaintiff, JOINT MOTION FOR
                                                  EXTENSION OF TIME TO
 19                v.                             RESPOND [S.D. Cal. Local Rules
                                                  7.2 and 12.1]
 20
      Alex Padilla, in his official capacity as       Judge:      The Honorable William
 21   the Secretary of the State of                               Q. Hayes
      California,
 22                                                   Action Filed:     7/31/2019
                                     Defendant.
 23
 24
 25         Under Rules 7.2 and 12.1 of the Local Rules for the United States District
 26   Court for the Southern District of California, Plaintiff Roque De La Fuente and
 27   Defendant California Secretary of State Alex Padilla, by and through their
 28   attorneys, stipulate and jointly move as follows:
                                                  1
                   Joint Mot. for Ext. of Time to Respond to Complaint (3:19-cv-01433 (JM) (NLS))
Case 3:19-cv-01433-WQH-AHG Document 19 Filed 08/20/19 PageID.145 Page 2 of 3



  1           Plaintiffs’ Complaint (ECF No. 1) was filed in this Court on July 30, 2019;
  2           The Parties agree that Plaintiff served the Complaint and Summons on
  3   Defendant on August 1, 2019. Under Federal Rule of Civil Procedure
  4   12(a)(1)(A)(i), a response to the Complaint is presently due on or before August 22,
  5   2019;
  6           Given the issues raised in the Complaint, and the Motions for Preliminary
  7   Injunction pending in this case and related cases, the Parties agree that an extension
  8   of time for Defendant to respond to the Complaint is appropriate;
  9           NOW, THEREFORE, in consideration of the foregoing, the Parties further
 10   stipulate and jointly move as follows:
 11           1. Defendant’s time to answer, move to dismiss, or otherwise plead to the
 12   Complaint shall be extended to September 23, 2019.
 13           IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
 14   Dated: August 20, 2019                             Respectfully submitted,
 15                                                      LAW OFFICE OF PAUL A. ROSSI
 16
 17                                                      /s/ Paul A. Rossi (as authorized on
                                                         August 19, 2019)
 18                                                      PAUL A. ROSSI
                                                         Attorneys for Plaintiff Roque De La
 19                                                      Fuente
 20   Dated: August 20, 2019                             Respectfully submitted,
 21                                                      XAVIER BECERRA
                                                         Attorney General of California
 22                                                      PAUL STEIN
                                                         Supervising Deputy Attorney General
 23                                                      CHAD STEGEMAN
                                                         Supervising Deputy Attorney General
 24
 25
                                                         /s/ Jay C. Russell
 26                                                      JAY C. RUSSELL
                                                         Deputy Attorney General
 27                                                      Attorneys for Defendant California
                                                         Secretary of State Alex Padilla
 28   SA2019104012 / Stipulation re Response.docx
                                                     2
                      Joint Mot. for Ext. of Time to Respond to Complaint (3:19-cv-01433 (JM) (NLS))
Case 3:19-cv-01433-WQH-AHG Document 19 Filed 08/20/19 PageID.146 Page 3 of 3




                                     CERTIFICATE OF SERVICE
 Case Name:         Roque Rocky De La Fuente v.            No.    3:19-cv-01433 (JM) (NLS)
                    Alex Padilla, et al.

 I hereby certify that on August 20, 2019, I electronically filed the following documents with the
 Clerk of the Court by using the CM/ECF system:
 JOINT MOTION FOR EXTENSION OF TIME TO RESPOND [S.D. Cal. Local Rule
 12.1]; [PROPOSED] ORDER
 I certify that all participants in the case are registered CM/ECF users and that service will be
 accomplished by the CM/ECF system.
 I declare under penalty of perjury under the laws of the State of California the foregoing is true
 and correct and that this declaration was executed on August 20, 2019, at Fresno, California.


                 Jacquelyn Bennett                         /s/ Jacquelyn Bennett
                     Declarant                                     Signature

 SA2019104012
 33802363.docx
